Case: 4:14-cv-01858-JAR Doc. #: 605 Filed: 02/15/19 Page: 1 of 3 PageID #: 16166




                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF MISSOURI

    HM COMPOUNDING SERVICES,
    LLC, et al.,
                               Plaintiffs,
                                                               Case No. 4:14-CV-01858 (JAR)
                v.
    EXPRESS SCRIPTS, INC.,
                               Defendant.


                        UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
              COME NOW Lawrence V. Ashe, Andrew S. Brenner, Tyler E. Ulrich, Steven

Davis1 and the law firm of Boies Schiller Flexner LLP, and hereby move to withdraw

as counsel of record for Plaintiffs HM Compounding Services, LLC and HMX

Services, LLC. The Court has entered a Consent Judgment and the Order of

Dismissal is awaiting entry.2 This concludes the matters for which undersigned

counsel was retained.

              Undersigned counsel conferred with Spencer Malkin, corporate representative

for Plaintiffs, and is informed that Plaintiffs do not oppose this Motion.




                                                            
1
     Kristina
           Infante and Shani Rivaux are no longer with Boies Schiller Flexner LLP
and should be withdrawn as counsel for Plaintiffs for the purpose of the record.
2
   Notice of compliance with the sanction order is to be filed by Express Scripts
upon receipt of funds.
Case: 4:14-cv-01858-JAR Doc. #: 605 Filed: 02/15/19 Page: 2 of 3 PageID #: 16167



      Undersigned counsel conferred with counsel for Defendant and is informed

that Defendant does not oppose this Motion.

      WHEREFORE, Lawrence V. Ashe, Andrew S. Brenner, Tyler E. Ulrich,

Steven Davis and the law firm of Boies Schiller Flexner LLP respectfully request

that this Court grant this Motion to Withdraw as Counsel.

                                      Respectfully submitted,

                                      /s/ Lawrence V. Ashe
                                      Lawrence V. Ashe
                                      Florida Bar No. 932280
                                      E-mail: lashe@bsfllp.com
                                      Andrew S. Brenner
                                      Florida Bar No. 978663
                                      E-mail: abrenner@bsfllp.com
                                      Tyler E. Ulrich
                                      Florida Bar No. 94705
                                      E-mail: tulrich@bsfllp.com
                                      BOIES SCHILLER FLEXNER LLP
                                      100 S.E. Second Street, Suite 2800
                                      Miami, Florida 33131
                                      Tel: 305.539.8400
                                      Fax: 305.539.1307

                                      Attorneys for Plaintiffs (Pro Hac Vice)
                                      HM Compounding Services, LLC
                                      and HMX Services, LLC
Case: 4:14-cv-01858-JAR Doc. #: 605 Filed: 02/15/19 Page: 3 of 3 PageID #: 16168




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 15th day of February, 2019, a true and

correct copy of the foregoing was filed with the Clerk of Court via the Court’s

CM/ECF system for electronic service on all counsel of record.


                                            /s/ Lawrence V. Ashe
                                            Lawrence V. Ashe
